DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wudtke (US Pub. No. 2008/0268944 A1).
As per claims 1, 9, and 15, Wudtke teaches a gaming system, method, and non-transitory medium having software stored thereon, the software (paragraph [0050]) including instructions for performing a method of controlling a gaming system (abstract and Figs. 4A-4C see moving game signage on a gaming machine), comprising: a gaming display system including a stationary (examiner note: stationary can mean either not moving or having a fixed position and therefore can include a display which does not move or a display which has a fixed position within the game machine such as being fixed within a game top box) gaming display (Figs. 4A-4C, see item 48 and paragraph [0037] which is a fixed display within the game top and slot reel display (Fig. 1, item 17 and paragraph [0047]) below which is fixed within the gaming machine) and a movable gaming display proximate to and behind the stationary gaming display (Figs. 4A-4C, items 44 and 46 and paragraph [0037] comprises a secondary display which is movable with two components with both components either behind display item 48 or behind the below slot display.  Specifically a display can be behind the slot reel display without having to be directly adjacent.  Therefore both display 48 and slot reel display can be read as the fixed display which is ahead of the movable display composing elements 44 and 46), the movable gaming display having a display area for displaying visual effects (paragraph [0036] and claim 7 secondary game or game information is presented on extending displays); a gaming display motor system comprising one or more motors that are configured to position the movable gaming display (Figs. 4A-4C, items 44 and 46 and paragraph [0037] discloses extending displays in stages while paragraph [0043] discloses that extending of a display involves a motor to carry out the movement and paragraph [0037] a drive means is used to extend a display with paragraph [0032] that a drive means includes a motor.  Therefore the feature of extending a display is taught by the prior art as including the use of a motor.); and a gaming control system including one or more processors (paragraphs [0050]-[0051] see CPU and associated memory), the gaming control system being configured for: controlling the gaming display system to present first visual effects (Fig. 4B see slot game displayed) on the stationary gaming display while the movable gaming display is in a first configuration in which at least a first portion of the display area of the movable gaming display is not viewable and at least a second portion of the display area of the movable gaming display is concurrently viewable (Fig. 4B and paragraph [0037] see configuration wherein display element 44 is visible comprising a second portion while first portion comprising display element 46 is not); determining a trigger event indication corresponding to an instance of a base game (paragraph [0067] see outcome in primary game which can be system generated) that is being provided by at least the gaming display system (paragraphs [0037] and [0066]-[0067] display elements are moved apart and made flush based on a trigger event in Fig. 4B to transition to Fig. 4C (incorrectly indicated as Fig. 5C but examiner notes the flow of operation is from Fig. 4B to 4C based on drawings and the discussed embodiment)); controlling the gaming display motor system to move the movable gaming display from the first configuration to a second configuration in response to the trigger event indication, the second configuration being a configuration in which both the first portion of the display area and the second portion of the display area of the movable gaming display are viewable (Figs. 4B to 4C and paragraph [0037] display elements are both revealed and made flush to create a single display); and presenting, while the movable gaming display is in the second configuration, a game feature on at least the first portion of the display area of the movable gaming display (paragraphs [0036]-[0037] and claim 7 secondary game or game information is presented on extending displays).
As per claims 2, 10, and 16, Wudtke teaches a gaming system, method, and medium wherein the instance of the base game is presented on at least the stationary gaming display (Fig. 1, item 17 and paragraph [0047]).
As per claims 3, 11, and 17, Wudtke teaches a gaming system, method, and medium wherein the presenting the game feature further includes presenting the game feature on both the first portion and the second portion of the display area (paragraphs [0036]-[0037] and claim 7 secondary game or game information is presented on extending displays as in both displays as per paragraph [0036]).
As per claims 4, 12, and 18, Wudtke teaches a gaming system, method, and medium wherein the presenting the game feature further includes presenting the game feature on the stationary gaming display and the first portion of the display area of the movable gaming display (paragraphs [0036]-[0037] and claim 7 secondary game or game information is presented on extending displays as well as the fixed displayed in the game top).
As per claims 5, 13, and 19, Wudtke teaches a gaming system, method, and medium wherein in the second configuration, the first portion of the display area of the movable gaming display and the second portion of the display area of the movable gaming display are above the stationary gaming display (Figs. 4B-4C above display 17).
As per claim 8, Wudtke teaches a gaming system wherein the game feature is only presented when the gaming display system is in the second configuration (paragraphs [0036]-[0037] secondary game features are to be presented on the extendable displays and therefore one of ordinary skill in the art would conclude that if the displays are not extended then the feature game would not be working correctly if it is displayed.  Specifically a feature game needs the extended display if the feature game is intended to work with the extended displays.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wudtke (US Pub. No. 2008/0268944 A1) in view of Pryzby et al. (US Pub. No. 2005/0043090 A1 hereinafter referred to as Pryzby).
As per claim 7, Wudtke does not specifically teach a gaming system wherein the trigger event indication corresponds to an initiation of one or more bonus games.  However, Wudtke teaches a secondary game (paragraph [0067]) and Pryzby teaches the feature of initiating the secondary, or bonus, game based on an outcome in the primary game (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the teachings of Wudtke with Pryzby, since Wudtke is modifiable to have the secondary game specifically started based on the outcome of the primary game since “a bonus game produces a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game” and therefore by including a triggering function in the primary game for the bonus game the excitement and therefore retention of players is increased based on the expectation of being awarded a bonus game (Pryzby paragraph [0004]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11183005. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems are directed to a gaming machine with a stationary display for presenting base game information and movable displays located proximate for presenting secondary game information.  The claims further indicate the movable displays are part of a bank of gaming machines.  Where the claims differ is in the language regarding behind but examiner recognizes that a proximate location would include the location of being behind a display and further patent 11183005 indicates the displays are obscured by a stationary display until moved and therefore the language is clearly read as the movable display being behind the stationary display.  As per a first portion of a movable display being hidden while a second portion is revealed examiner looks to language in patent 11183005  that indicates “while the one or more gaming signage moveable displays are in a first configuration in which at least a portion of at least one of the gaming signage moveable displays is not viewable” as teaching the feature because if only a portion is not viewable the claims would also read on at least a portion is viewable.  Therefore the claims are directed to similar subject matter and are not patentable distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/9/2022